Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-8 Filed: 03/02/19 Page: 1 of 2 PAGEID #: 19794




                       EXHIBIT F
                    Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-8 Filed: 03/02/19 Page: 2 of 2 PAGEID #: 19795



                                                                                                   Election Results                                                                                          Voting Age Popul at ions
                         10 Governor                 I     10 Att. General     I      08 President        I     06 Att. General   I       06 Auditor       I      04 President
         District     Kasich     I
                                Strickland           I   DeWine   I  Cordray   I   McCain    I   Obama    I   Mont.   I    Dann   I   Taylor  I    Sykes   I    Bush     T   Kerry    PVI     White   I   Hispanic   I   Black       I   Asian   IAmlndian
8 ·Boehner           58.84%      I     37.04%        I   59.17%   I   34.32%   I   57 .65%   I   4o.8o%   I   56.07% I 43 .93%    1 59.49% I 40.5 2%       1   61 .45%   I   38.13%   R+ll   86.07%   l    2.24%   1     9.79%   l       1.73%   l   0.2 1%


County              Population       % of District
Butler                368,130          51.06%
Preble                 42,270          5 .86%
Montgomery            144,540          20.05%
Miami                 102,506          14.22%
Darke                  52,959          7.34%
Mercer                 10,626          1.47%
Total                 721,031




                                                                                                                                                                                                               Plaintiffs' Trial
                                                                                                                                                                                                                   Exhibit
                                                                                                                                                                                                                     P603
                                                                                                                                                                                                              Case No. 1:18-cv-00357




                                                                                                                                                                                                                         EXHIBIT




                                                                                                                                                                                                                                            REV _00000030
